Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the amendment filed 3/30/2021, claim 3 is cancelled, claims 2, 4 and 7-9 have been amended, and new claims 21-24 are added. Claims 2-9 and 21-24 are pending and under examination. 
Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive.
Examiner first appreciates the Applicant’s amendment to improve readability of the “pluralities.”1 As further explained below, the 112(b) rejection is raised to address some remaining ambiguity issues. Although Examiner acknowledges the Applicant’s explanation about the “plurality of x’s,” Examiner respectfully submits that the claims are interpreted under broadest reasonable interpretation (BRI) standard. Under BRI, and the limitation “the plurality” renders the claim indefinite due to an ambiguity. Please see infra 112(b) rejection for further detail.
In response to the argument that the claimed invention is similar to claim 2 of the Example 46 in the USPTO PEG examples and therefore is directed to patent eligible subject matter2, it is respectfully disagreed. In contrast to the Applicant’s argument, Examiner respectfully submits that the claim is similar to claim 1 of the Example 46, which is determined not eligible.3 In the example, the analysis indicates that claim 1 is directed to the judicial exception because “The memory, display and processor are no more than mere instructions to apply the judicial exceptions on a computer.” Id. at 33-36.  The Id. at 36-37. Examiner respectfully pointed out that claim 2 of instant application does not even cite any generic computer component, and request to provide any additional element corresponding to the “dispenser” in its subsequent response.
In response to the argument that “This calculation of error is not a calculation or prediction of actual performance,”4 Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Examiner respectfully requests to explicitly point out which limitation the prior art fails to teach. In general, claim 2 does not positively recite any “calculating” step. Claim 2 recites “predicting performance for the future event by comparing the collected data …,” which Examiner provided mapping to the teaching of the prior art reference. Applicant is encouraged to show how the amendments avoid such references or recite specific limitation not taught by the prior art.
In response to the argument that the prior art does not teach the amended limitation or new claimed limitations5, the prior art teaches. Please see infra rejection for further detail. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites the limitation “the plurality” in multiple places. It is unclear what the limitation refers to. For instance, claim 2 recites the phrase “each training parameter of the plurality is related to at least one performance parameter of the plurality” in lines 6-7. Claim does not define whether any training parameter is always different from a performance parameter. Therefore, under the broadest reasonable interpretation, it is ambiguous whether the second recited “the plurality” refers to the first recited “the plurality” or another different plurality. Examiner suggests Applicant to recite expressly the limitations such as “the plurality of performance parameters [or training parameters].”
Claim 2 recites the limitation “the collected data for the plurality of training parameters” in lines 20-21. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to “[collecting] data for … each training parameter of the plurality” in lines 10-11 or “data collected for each training parameter of the plurality” in lines 14-15.
The term "win or loss" in claim 21 is a relative term which renders the claim indefinite.  The term "win" or “loss” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the specification describes the win vs. loss in the context of a match or game. Spec. ¶0037. However, the claim does not define any game or match, suggesting that the win or loss is interpreted broadly under the broadest reasonable interpretation. This renders the claim indefinite because such win or loss is subject to each person’s own perspective because, for instance, a team’s loss can be also a player’s win on his/her personal goal of the team game/match.
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 2-9 and 21-24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 2 recite(s) selecting a plurality of performance parameters for the future event, each performance parameter of the plurality being indicative of physical performance, wherein one of the plurality of performance parameters is an ultimate outcome; selecting a plurality of training parameters, wherein each training parameter of the plurality is related to at least one performance parameter of the plurality, wherein one of the plurality of performance parameters is a physiological data and another one of the plurality of performance parameters is an activity-related data; collecting data for each performance parameter of the plurality and each training parameter of the plurality during a past event that is substantially similar to the future event; comparing data collected for each training parameter of the plurality to data collected for each performance parameter of the plurality to determine which of the plurality of training parameters has a statistically significant relation to the plurality of performance parameters for the past event; determining an optimal performance range for each statistically significant relation; predicting performance for the future event by comparing the collected data for the plurality of  the training parameters with respective optimal performance range; and optimizing performance for the future event by: determining which of the plurality of training parameters having a statistically significant relation is able to be manipulated, and providing a training program for manipulating the plurality of training parameters determined to be manipulatable to conform to the optimal performance range for each statistically significant relation.
The recited steps, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the 
Alternatively, the claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for trainers or coaches to monitor athletics’ performance, determine effective features for performance, and predict the future performance of the athletics, which is a method of managing interactions between people. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recite any additional element. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claim is not patent eligible.
Claim(s) 3-9 and 21-24 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claims does not recite any additional element. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-9 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Causevic et al (U.S. Patent Application Publication 2016/0196758), hereinafter Causevic.
Regarding claim 2, Causevic discloses a method for predicting physical performance for a future event (Abstract; ¶0091: “Proportional-integral-derivative (PID) control loops approximate the human adaptive approach to environmental manipulation.  PID control loops consider the current state of a system in relation to a desired setpoint (proportional), the accumulation of past error in the system (integral) and a prediction of future error of the system (derivative).”), the method comprising: 
selecting a plurality of performance parameters for the future event, each performance parameter of the plurality being indicative of physical performance, wherein one of the plurality of performance parameters is an ultimate outcome (¶0088: “That set point can be a long-term performance goal, such as the speed in which a marathon runner completes a 26.2 mile course, or a 
selecting a plurality of training parameters, wherein each training parameter of the plurality is related to at least one performance parameter of the plurality, wherein one of the plurality of performance parameters is a physiological data and another one of the plurality of performance parameters is an activity-related data (¶0088: “Discriminant analysis techniques can be employed, described below, to identify variables in an applied stimulus, for example a music or sound file, that correlate positively to the achievement of a desired performance goal.”; see ¶¶0096-0108 for further detail; ¶0093 teaches the physiological data: “jaw tension is monitored as the process variable PV, shown on the upper graph 400… jaw tension is sensed to be at a starting value of x at t=0, and the set point determined by the performance plan 208 is, during the illustrative interval, is y.”; ¶0091 teaches the activity-related data, ex. distance covered: “the distance between the person’s fingers and pencil”); 
collecting data for each performance parameter of the plurality and each training parameter of the plurality during a past event that is substantially similar to the future event (12 in FIG. 1A); 
comparing data collected for each training parameter of the plurality to data collected for each performance parameter of the plurality to determine which of the plurality of training parameters has a statistically significant relation to the plurality of performance parameters for the past event (28 in FIG. 1B; ¶0017: “A feature extraction routine selects the most important features to feed to use in selecting the stimulus”; ¶0089: “which have been pre-categorized as correlative to the desired performance goal at issue”; please see ¶0104 “Feature selection algorithms are known.  Different feature selection algorithms are broadly categorized into three computational methods: filter methods which are primarily used for preprocessing data sets; wrapper methods which evaluate subsets of variables for their value as predictors; and embedded methods.  Algorithms based on the Filter Model in general use 
determining an optimal performance range for each statistically significant relation (“set point” in ¶0087); 
predicting performance for the future event by comparing the collected data for the plurality of  the training parameters with respective optimal performance range (¶0087: “a prediction of the error that will occur in the future (i.e., the derivative error)”; ¶0091: “PID control loops consider the current state of a system in relation to a desired setpoint (proportional), the accumulation of past error in the system (integral) and a prediction of future error of the system (derivative).”); and 
optimizing performance for the future event by: determining which of the plurality of training parameters having a statistically significant relation is able to be manipulated, and providing a training program for manipulating the plurality of training parameters determined to be manipulatable to conform to the optimal performance range for each statistically significant relation (¶0104; ¶0095: “The derivative component allows a prediction of the error in the future, in order to apprehend a situation where the set point is overshot by the controller, where the process variable is changing too fast.”).

Regarding claim 4, Causevic further discloses that determining which of the he statistically significant training parameters of the plurality is manipulatable further comprises: determining indirectly manipulatable statistically significant training parameters of the plurality by comparing the data collected for the statistically significant training parameters of the plurality to data collected for the not-statistically significant training parameters of the plurality to determine whether the not-statistically significant training parameters of the plurality as a statistically significant relation to the statistically significant training parameter of the plurality (see ¶0104 “Feature selection algorithms are known.  Different feature selection algorithms are broadly categorized into three computational methods: filter 

Regarding claim 5, Causevic further discloses that the plurality of performance parameters includes a team-based metrics, individual metrics, or both (¶0060).

Regarding claim 6, Causevic further discloses that individual metrics includes a metric for each member of a team and data collected for the metric for each member of the team is collectively converted to a team-based metric (¶0060).

Regarding claim 7, Causevic further discloses that the data collected for the plurality of training parameters is grouped into time periods based on how long the data was collected prior to the corresponding past event and determining statistically significant relation includes a comparison for each time period (¶0084 teaches the time interval; ¶0088: “In each of the nested loops described in reference to FIG. 3, data can be updated and the performance plan 208 updated to account for the various data collected.”).

Regarding claim 8, Causevic further discloses that the past event is performed by the same individual or same team of individuals as the future event (¶0060).

Regarding claim 9, Causevic further discloses that the plurality of past events are assigned a plurality of characteristics indicative of the past event and saved to a database, the method further 

Regarding claim 21, Causevic further discloses that the ultimate outcome is selected from a win or a loss (¶¶0008-0009 teach the performance goal is to enter “the zone”; Examiner respectfully submits that win or loss is subjective term and indefinite; see supra 112(b) rejection for further detail).

Regarding claim 22, Causevic further discloses that the physiological data is selected from a heart rate, a heart rate variability, a respiration rate, and a blood oximetry (¶0016 illustrates “blood oxygenation, pulse rate, heart rate variability, eye movement, jaw tension…”).

Regarding claim 23, Causevic further discloses that the activity-related data is selected from a number of direction changes, a distance covered, an average speed, and an explosiveness (¶0016 illustrates “GPS location, velocity data, velocity rate of change information, real-time and/or forecast meteorological data (e.g., wind speed, temperature, precipitation, alerts), accelerometer data, gyroscope data, compass data…”; see also ¶0091: “the distance between the person’s fingers and pencil”).

.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 3/30/2021, p. 5.
        2 Applicant Response filed 3/30/2021, p. 6.
        3 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) October 2019 Examples 43-46 (issued October 17, 2019), available at <https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_app1.pdf>
        4 Applicant Response filed 3/30/2021, p. 6.
        5 Applicant Response filed 3/30/2021, p. 7.